DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 6/1/2022 is acknowledged.
Applicant amended claims 1, 4, 5, 7, 8, and 20.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Yang et al. (US 2008/0136004), discloses a substrate 615 (Fig. 6, paragraph 0042) having a first surface (bottom surface of 615 in Fig. 6) and a second surface (top surface of 615 in Fig. 6) opposite thereto; and a first die 612 (Fig. 6, paragraph 0042) having an active face (bottom surface of 612 in Fig. 6) and a back face (top surface of 612 in Fig. 6) opposite thereto, wherein said first die 612 (Fig. 6) is arranged above (see up-side-down view of Fig. 6) said first surface (bottom surface of 615 in Fig. 6) of said substrate 615 (Fig. 6), said back face (top surface of 612 in Fig. 6) of said first die 612 (Fig. 6) is adjacent to said first surface (bottom surface of 615 in Fig. 6) of said substrate 615 (Fig. 6), and said active face (bottom surface of 612 in Fig. 6) of said first die 612 (Fig. 6) comprises pads 611 (Fig. 6, paragraph 0041) but fails to disclose a patterned first conducting layer disposed on said first surface of said substrate, wherein said back face of said first die is pasted to said patterned first conducting layer through a conducting adhesive layer; and a second redistribution layer having a first portion that extends on said second surface of said substrate, and a second portion that extends from said second surface of said substrate to a surface of said first conducting layer and isPage 3 of 13Application No.: 16/913,096Attorney Ref.: SILG2015P78C1US electrically coupling to said back face of said first die, wherein said first portion of said second redistribution body is partially exposed on said surface of said stacked package structure to provide outer pins for electrically coupling to said external circuitry in combination with other elements of claim 1.
In addition, claim 20 would be allowable because a closest prior art, Chen et al. (US 2014/0103488), discloses providing a substrate 44 (Fig. 10, paragraph 0012); and arranging a first die 24 (Fig. 10, paragraph 0015) on a first surface (top surface of 44 in Fig. 10) of said substrate 44 (Fig. 10), wherein said first die 24 (Fig. 10) comprises an active face (top surface of 24 in Fig. 10) and a back face (bottom surface of 24 in Fig. 10) opposite thereto, said back face (bottom surface of 24 in Fig. 10) of said first die is adjacent to said first surface (top surface of 44 in Fig. 10) of said substrate 44 (Fig. 10), and said active face (top surface of 24 in Fig. 10) of said first die comprises pads (portion of 54 formed in the bottom layer of 52 contacting the first die 24 in Fig. 10, paragraph 0016) but fails to disclose disposing a patterned first conducting layer on said first surface of said substrate, wherein said back face of said first die is pasted to said patterned first conducting layer through a conducting adhesive layer; and forming a second redistribution layer having a first portion that extends on said second surface of said substrate, and a second portion that extends from said second surface of said substrate to a surface of said first conducting layer and is electrically coupling to said back face of said first die in combination with other elements of claim 20.

A closest prior art, Yang et al. (US 2008/0136004), discloses a stacked package structure 600 (Fig. 6, paragraph 0039) for a chip, comprising: a) a substrate 615 (Fig. 6, paragraph 0042) having a first surface (bottom surface of 615 in Fig. 6) and a second surface (top surface of 615 in Fig. 6) opposite thereto; b) a first die 612 (Fig. 6, paragraph 0042) having an active face (bottom surface of 612 in Fig. 6) and a back face (top surface of 612 in Fig. 6) opposite thereto, wherein said first die 612 (Fig. 6) is arranged above (see up-side-down view of Fig. 6) said first surface (bottom surface of 615 in Fig. 6) of said substrate 615 (Fig. 6), said back face (top surface of 612 in Fig. 6) of said first die 612 (Fig. 6) is adjacent to said first surface (bottom surface of 615 in Fig. 6) of said substrate 615 (Fig. 6), and said active face (bottom surface of 612 in Fig. 6) of said first die 612 (Fig. 6) comprises pads 611 (Fig. 6, paragraph 0041); c) a first enclosure 617 (Fig. 6, paragraph 0042) that encapsulates said first die 612 (Fig. 6); d) at least one interlinkage (609 and 608 in Fig. 6, paragraphs 0041 and 0042) that extends to said first enclosure 617 (Fig. 6) to electrically couple to said pads 611 (Fig. 6); e) at least one first redistribution body (horizontal portion of 606 formed on the left-hand side of 612 in Fig. 6) electrically coupled to said interlinkage (609 and 608 in Fig. 6), and being partially exposed (see first 616 from the left corner of Fig. 6 is exposed in Fig. 6) on a surface (top surface of 600 in Fig. 6) of said stacked package structure 600 (Fig. 6) to provide outer pins (first and second 616 form the left corner of Fig. 6) for electrically coupling to external circuitry (“external device” in paragraph 0043); f) at least one penetrating body (613, 614, and 616 formed on the right-hand side of 612 in Fig. 6) that penetrates said first enclosure 617 (Fig. 6) and said substrate 615 (Fig. 6); g) a second die 602 (Fig. 6, paragraph 0040) having at least one electrode electrically coupled to a first terminal (horizontal portion of 606 on the right-hand side of 612 in Fig. 6) of said penetrating body; h) a second terminal (fourth 616 from the left corner of Fig. 6) of said penetrating body (horizontal portion of 606 formed on the left-hand side of 612 in Fig. 6) that is at least partially exposed on said surface (top surface of 600 in Fig. 6) of said stacked package structure 600 (Fig. 6) to provide said outer pins (fourth 616 from the left corner of Fig. 6) for electrically coupling to said external circuitry (“external device” in paragraph 0043) but fails to teach i) a patterned first conducting layer disposed on said first surface of said substrate, wherein said back face of said first die is pasted to said patterned first conducting layer through a conducting adhesive layer; and j) a second redistribution layer having a first portion that extends on said second surface of said substrate, and a second portion that extends from said second surface of said substrate to a surface of said first conducting layer and isPage 3 of 13Application No.: 16/913,096Attorney Ref.: SILG2015P78C1US electrically coupling to said back face of said first die, wherein said first portion of said second redistribution body is partially exposed on said surface of said stacked package structure to provide outer pins for electrically coupling to said external circuitry as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-19 depend on claim 1.
In addition, a closest prior art, Chen et al. (US 2014/0103488), discloses a stacked package structure for a chip, comprising: a) a substrate 44 (Fig. 10, paragraph 0012) having a first surface (top surface of 44 in Fig. 10) and a second surface (bottom surface of 44 in Fig. 10) opposite thereto; b) a first die 24 (Fig. 10, paragraph 0015) having an active face (top surface of 24 in Fig. 10) and a back face (bottom surface of 24 in Fig. 10) opposite thereto, wherein said first die 24 (Fig. 10) is arranged above said first surface (top surface of 44 in Fig. 10) of said substrate 44 (Fig. 10), said back face (bottom surface of 24 in Fig. 10) of said first die 24 (Fig. 10) is relatively close to said first surface (top surface of 44 in Fig. 10) of said substrate 44 (Fig. 10), and said active face (top surface of 24 in Fig. 10) of said first die 24 (Fig. 10) comprises pads (portion of 54 formed in the bottom layer of 52 contacting the first die 24 in Fig. 10, paragraph 0016); c) a first enclosure (40 and 52 in Fig. 10, paragraphs 0011 and 0016) that covers said first die 24 (Fig. 10); d) at least one interlinkage (portion of 54 formed in the middle and top layers of 52 contacting the bottom layer of 52 which contacting the first die 24 in Fig. 10, paragraph 0016) that extends to said first enclosure (40 and 52 in Fig. 10, paragraphs 0011 and 0016) to electrically couple with said pads (portion of 54 formed in the bottom layer of 52 contacting the first die 24 in Fig. 10, paragraph 0016); e) at least one first redistribution body (second 28 and second 46 from the left corner of Fig. 10, and portions of 42 connecting the second 28 and the second 46 from the left corner of Fig. 10) electrically coupled to said interlinkage (portion of 54 formed in the middle and top layers of 52 contacting the bottom layer of 52 which contacting the first die 24 in Fig. 10, paragraph 0016), and being partially exposed (see second 46 from the left corner of Fig. 10 is exposed in Fig. 10) on a surface (bottom surface of 66 in Fig. 10) of said stacked package structure 66 (Fig. 10) to provide outer pins 46 (Fig. 10); f) at least one penetrating body (portions of 54 connecting first 62 and first 28 from the left corner of Fig. 10, the first 28 and the first 46 from the left corner of Fig. 10, and portions of 42 connecting the first 28 and the first 46 from the left corner of Fig. 10) that penetrates said first enclosure (40 and 52 in Fig. 10) and said substrate 44 (Fig. 10); g) a second die 60 (Fig. 10, paragraph 0018) having at least one electrode (electrode of 60 contacting 62 in Fig. 10) electrically coupled to a first terminal (portions of 54 connecting first 62 and first 28 from the left corner of Fig. 10) of said penetrating body; and h) a second terminal (first 46 from the left corner of Fig. 10) of said penetrating body (portions of 54 connecting first 62 and first 28 from the left corner of Fig. 10, the first 28 and the first 46 from the left corner of Fig. 10, and portions of 42 connecting the first 28 and the first 46 from the left corner of Fig. 10) that is at least partially exposed on said surface of said stacked package structure but fails to teach provide outer pins for electrically coupling to external circuitry; provide outer pins for electrically coupling to said external circuitry; disposing a patterned first conducting layer on said first surface of said substrate, wherein said back face of said first die is pasted to said patterned first conducting layer through a conducting adhesive layer; and forming a second redistribution layer having a first portion that extends on said second surface of said substrate, and a second portion that extends from said second surface of said substrate to a surface of said first conducting layer and is electrically coupling to said back face of said first die as the context of claim 20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813